             Case 1:18-cv-03655-ER Document 114 Filed 04/09/19 Page 1 of 4

                                                                                  New York              Paris
                                                                                  Northern California   Madrid
                                                                                  Washington DC         Tokyo
                                                                                  São Paulo             Beijing
                                                                                  London                Hong Kong




Michael S. Flynn

Davis Polk & Wardwell LLP        212 450 4766 tel
450 Lexington Avenue             212 701 5766 fax
New York, NY 10017               michael.flynn@davispolk.com




April 9, 2019

Re:          Xu v. Gridsum Holding Inc., et al., No. 1:18-cv-03655 (ER)

The Honorable Edgardo Ramos
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10017

Dear Judge Ramos:

       We represent PricewaterhouseCoopers Zhong Tian LLP (“PwC China”) in the above-
captioned action. PwC China is a Chinese partnership headquartered and with offices in China.
PwC China had not, prior to the most recently filed complaint on March 1, 2019, been named as
a defendant in any of the Gridsum-related complaints. Plaintiff William Barth (“Plaintiff”) and his
counsel have not served PwC China in this matter. Accordingly, we preserve all rights and
defenses on behalf of PwC China, including, but not limited to, lack of service of process in
accordance with applicable law and lack of jurisdiction; but we write in opposition to Plaintiff’s
request for a pre-motion conference regarding a motion to authorize alternative service pursuant
to Federal Rule of Civil Procedure (“Rule”) 4(f)(3) against PwC China. Alternative service on
PwC China is inappropriate for the reasons stated below.

I.           The Court Should Require Plaintiff to Pursue Service of PwC China through the
             Hague Convention.

          A federal court may not exercise personal jurisdiction over a defendant where, as here,
“the procedural requirement of service of summons [has not been] satisfied.” Omni Capital Int’l,
Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987).1 Service on a foreign organization such
as PwC China is governed by Rule 4(h)(2), which (with one exception not relevant here)
incorporates the requirements for serving foreign individuals under Rule 4(f). See Prince v. Gov’t
of China, 2017 WL 4861988, at *5 (S.D.N.Y. Oct. 25, 2017). Rule 4(f)(1) authorizes service “by
any internationally agreed means of service that is reasonably calculated to give notice, such as
those authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial
Documents” (the “Hague Convention”). Because China is a signatory to the Hague Convention,
Plaintiff must serve PwC China pursuant to the Convention’s terms. See Prince, 2017 WL
4861988, at *6 (noting that China is a Hague Convention signatory and that “[c]ompliance with


      1
          All internal quotation marks and citations are omitted unless stated otherwise.
          Case 1:18-cv-03655-ER Document 114 Filed 04/09/19 Page 2 of 4

The Honorable Edgardo Ramos                               2                                             April 9, 2019


the Convention is mandatory in all cases to which it applies” (quoting Volkswagenwerk
Aktiengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988))).

        Plaintiff has made no attempt to serve PwC China through the Hague Convention and
thus Plaintiff’s request for an order authorizing an alternative form of service should be denied.
Courts in this Circuit have permitted alternative service in lieu of service through the Hague
Convention only upon “(1) a showing that the plaintiff has reasonably attempted to effectuate
service on the defendant, and (2) a showing that the circumstances are such that the court's
intervention is necessary.” Altos Hornos de Mexico, S.A.B. de C.V. v. Rock Res. Ltd., 2015 WL
6437384, at *2 (S.D.N.Y. Oct. 19, 2015).2 Plaintiff has failed to satisfy either requirement.

         A.       Plaintiff Has Not Attempted to Serve PwC China through the Hague
                  Convention.

         “[I]n cases involving service on a person residing in a country that is a signatory to the
Hague Convention, courts have often imposed a requirement that litigants first attempt service by
means of the Hague Convention before seeking court-ordered alternative service under Rule
4(f)(3).” In re Sinohub, Inc. Sec. Litig., 2013 WL 4734902, at *2 (S.D.N.Y. Aug. 14, 2013). This
requirement “prevent[s] parties from whimsically seeking alternate means of service and thereby
increasing the workload of the courts,” as Plaintiff seeks to do here. Id. at *2; Amaprop Ltd. v.
Indiabulls Fin. Servs. Ltd., 2012 WL 4801452, at *9-10 (S.D.N.Y. Oct. 5, 2012) (denying request
for alternative service as “premature” because plaintiff did not first attempt service via the Hague
Convention). This requirement is also consistent with principles of comity, under which courts
make “an earnest effort . . . to devise a method of communication that . . . minimizes offense to
foreign law.” Fed. R. Civ. P. 4, Adv. Comm. Note, 1993 Amendment.3

       Plaintiff concedes that service in this matter on PwC China is governed by the Hague
Convention because PwC China has not authorized service of actions such as this on it by any
other means. Plaintiff also does not dispute that he has not attempted to serve PwC China
through the Hague Convention.4 Instead, Plaintiff asserts that he should be excused from doing


    2 Plaintiff’s contention that he need not attempt service under the Hague Convention before the Court may
permit alternative service under Rule 4(f)(3) ignores the generally recognized requirement that plaintiffs first have
“reasonably attempted to effectuate service on the defendant” before he may seek alternate service. Altos
Hornos, 2015 WL 6437384, at *2; Devi v. Rajapaska, 2012 WL 309605, at *1 (S.D.N.Y. Jan 31, 2012) (same).
     3 Plaintiff relies on In re GLG Life Tech Corp. Sec. Litig., 287 F.R.D. 262 (S.D.N.Y. 2012), for support, but the

case is readily distinguishable. First, the plaintiffs in In re GLG had difficulty obtaining the defendant’s address,
and therefore the court found that it was not one of the “many instances where significant efforts to make service
under the Hague Convention should be required by a court before alternative service is ordered.” Id. at 266.
Here, there is no allegation that PwC China has “withheld [its] service address from plaintiffs for many months,”
id. at 267—to the contrary, PwC China’s address is publicly available on its web site. Second, the defendant in In
re GLG was not a Chinese citizen, but rather a Canadian citizen who “had gone to China to evade that lawsuit.”
In re Sinohub, 2013 WL 4734902, at *2 (distinguishing In re GLG on this basis and denying alternative service on
two Chinese defendants until plaintiffs “first attempt to effect service” via the Hague Convention). Therefore, the
court in In re GLG concluded that “principles of comity would [not] be upset” by allowing alternative service. 287
F.R.D. at 266. Not so here, where PwC China is a Chinese limited liability partnership.
    4  Plaintiff contends that he attempted to serve PwC China by serving CT Corporation System (“CT”). But
Plaintiff does not dispute that CT, a third party with no corporate affiliation to PwC China, was not authorized to
accept service on behalf of PwC China, so Plaintiff’s attempt was ineffective and noncompliant with the Hague
Convention. Plaintiff also states that he obtained a translation of the Amended Complaint. But PwC China was
only named as a defendant in the Second Amended Complaint. Plaintiff does not dispute that he has not
         Case 1:18-cv-03655-ER Document 114 Filed 04/09/19 Page 3 of 4

The Honorable Edgardo Ramos                              3                                           April 9, 2019


so because complying with the Hague Convention would be “a timely and costly endeavor.” Dkt.
109 at 2. Plaintiff’s concerns are premature and speculative because no such burdens have
come to pass.5 In any event, the mere possibility of some additional cost and time in serving a
foreign defendant cannot alone provide a basis to permit alternative service. See Halvorssen v.
Simpson, 328 F.R.D. 30, 35 (E.D.N.Y. 2018) (denying motion for alternative service because
plaintiff did not attempt service under the Hague Convention, even though “Hague Convention
service may be costly and time consuming”); KG Marine, LLC v. Vicem Yat Sanayi Ve Ticaret As,
24 F. Supp. 3d 312, 315 (W.D.N.Y. 2014) (declining to order alternative service before plaintiffs
“reasonabl[y] attempt to effectuate service without court intervention” despite plaintiff’s argument
that service under the Hague Convention “is very costly and time consuming”). Were it
otherwise, alternative service on foreign defendants would always be permitted, and the Hague
Convention would be rendered a dead letter.

         B.       Court Intervention is Not Necessary at this Time.

          Plaintiff has not even attempted to show that he cannot successfully serve PwC through
the Hague Convention. Thus, rather than requesting alternative service out of “necessity” after
attempting such service—as courts have required—Plaintiff impermissibly seeks alternative
service simply “as a measure of convenience.” In re Sinohub, 2013 WL 4734902, at *2; see also
Harry Haining Zhang v. Lo, 2018 WL 1888225, at *3 (S.D.N.Y. Apr. 9, 2018) (refusing to
“circumvent the Hague Convention at this time and allow for alternative means of service” until
plaintiff attempted service under Rule 4(f)(1) or (2)); S.E.C. v. China Ne. Petroleum Holdings Ltd.,
27 F. Supp. 3d 379, 398 (S.D.N.Y. 2014) (criticizing and denying request for alternative service
after one unsuccessful attempt to serve defendant under the Hague Convention using a three-
year-old address because of lack of “diligent efforts”).

          Finally, that counsel for PwC China communicated with Plaintiff’s counsel regarding this
matter does not obviate the need for proper service of process through the Hague Convention.
“[A]ctual knowledge is no substitute for service,” and “awareness [of litigation] does not abrogate
the requirement of proper service under the Federal Rules.” China Ne. Petroleum Holdings, 27
F. Supp. 3d at 397. In the communications with counsel to date, counsel for Plaintiff has not
committed to serving PwC China through the Hague Convention or even attempting to do so. In
the month since Plaintiff first named PwC China as a defendant, it appears that Plaintiff has
made no effort to do so. This lack of effort has continued even after it was made clear to
Plaintiff’s counsel that PwC China did not have an agent for service of process of private civil
actions in the United States and therefore must be served under the Hague Convention.

        Given that Plaintiff has not even attempted to serve PwC China through the Hague
Convention, Plaintiff should not be permitted to end-run the Hague Convention’s requirements,
and his request should be denied.


attempted to translate the Second Amended Complaint or otherwise taken steps to serve PwC China through the
Hague Convention.
    5 Moreover, requiring Plaintiff to serve PwC China through the Hague Convention would not “needlessly
delay the resolution of this case” or allow the case against other defendants to “mov[e] forward decoupled from
the case against [PwC China],” Stream SICAV v. Wang, 989 F. Supp. 2d 264, 280 (S.D.N.Y. 2013), because
PwC China has stipulated with Plaintiffs that it will proceed with moving to dismiss Plaintiffs’ claims on the same
schedule as other defendants in this action in exchange for Plaintiffs’ agreement that this does not constitute a
waiver of PwC China’s defenses, including for lack of service of process. See Dkt. 113 (proposed stipulation and
order).
       Case 1:18-cv-03655-ER Document 114 Filed 04/09/19 Page 4 of 4

The Honorable Edgardo Ramos             4                          April 9, 2019


                                            Respectfully yours,

                                            /s/ Michael S. Flynn
                                            Michael S. Flynn


Cc:    All counsel of record (by ECF)
